Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Hann teaches separate axel sockets and Twito is teaches a single plate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, Hann is modified by Twito to possess a split collar for the damper such that it may be easily manufactured and assembled. A feature of Twito is that each half of the collar and the damper are all separately formed. The modification, to achieve the simplification of manufacture and assembly must incorporate the single slot taught by Twito.
Regarding the applicant’s argument that Yamada teaches away from the modification because Yamada states “any obstructive factor or element in the ventilation route of a range hood system not only deteriorates the excellent efficiency but also generates noise,” the examiner disagrees. The damper of Hann is not designed to significantly obstruct exhaust flow. Rather, the damper plates of Hann pivot to substantially open the flow path while exhaust is in progress.
Regarding the applicant’s argument that the combined references do not teach “first and second flaps each having opposing pivot pins extending from abutment elements and disposed within the opposing slots, wherein the abutment elements have a greater thickness than the opposing pivot pins to retain the opposing pivot pins at outer edges of the opposing slots,” the examiner disagrees. Hann teaches retaining the pivot pins at outer edges of the opposing openings. Twito teaches a slot formed by two halves. The abutment elements of Reuter rely on being in good contact to produce symmetry. The combination of these teachings suggests that the slot holds the abutment elements in close contact with the pivots at the outer edges of the slot.
Regarding the applicant’s argument that the combined references do not teach the first and second flaps each define a counterweight on an outer surface thereof, the examiner disagrees. The action has mapped this limitation to an element in Hann in the action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 5890484 A), hereinafter Yamada, in view of Hann (EP 1835239 A2), hereinafter Hann, in view of Twito (US 20020030172 A1), hereinafter Twito, in view of Artwick (US 4779518 A), hereinafter Artwick, and further in view of Reuter (US 4535685 A), hereinafter Reuter.

Regarding claim 1, 2, and 5-7, Yamada discloses a hood assembly, comprising: 
a fume collector (“a range hood 11” column 2, line 25); 
an extraction tube in fluid communication with the fume collector (“an exhaust duct 40” column 2, line 26); 
a cover coupled to the fume collector and disposed at least partially around the extraction tube (The portion surrounding vent space 12); and 
a suction device coupled to the extraction tube (“an exhaust device 100” column 2, line 23). 

    PNG
    media_image1.png
    547
    462
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    535
    430
    media_image3.png
    Greyscale

Yamada does not disclose wherein the suction device includes: 
a first collar portion defining first grooves and first stopping element portions; 
a second collar portion defining second grooves and second stopping element portions, wherein the first grooves mate with the second grooves to form opposing slots, and wherein the first stopping element portions abut the second stopping element portions to form stopping elements configured as internal protuberances extending into an outlet of the suction device; and
first and second flaps each having opposing pivot pins extending from abutment elements and disposed within the opposing slots, wherein the abutment elements have a greater thickness than the opposing pivot pins to retain the opposing pivot pins at outer edges of the opposing slots, and wherein the first and second flaps each define a counterweight on an outer surface thereof; 
wherein the first flap is hingedly coupled to the first collar portion and the second flap is hingedly coupled to the second collar portion; 
wherein each of the first and second flaps includes a first edge having the opposing pivot pins and a second edge, and wherein the counterweight proximate the second edge; 
wherein the stopping elements are configured to engage an outer surface of the first and second flaps when the first and second flaps are in a raised position; or
wherein the stopping element defines a maximum opening angle of the first and second flaps, and wherein the maximum opening angle is less than 90°.

However, Hann teaches:
a first collar portion (portion of 18 containing pin 33 for example) defining first stopping element portions (rightmost element 38); 
a second collar portion (portion of 18 containing pin 34 for example) defining second stopping element portions (Leftmost element 38), wherein the first stopping element portions abut the second stopping element portions to form stopping elements configured as protuberances (The left and right elements 38 are contiguous);
first and second flaps (6 and 7) each having opposing pivot pins disposed within opposing openings (33 and 34), the opposing pivot pins retained at outer edges of the opposing openings, and wherein the first and second flaps each define a counterweight on an outer surface thereof (“additional weight by a thickened, stiffened and / or the sealing surface (14,16) enlarging flap edge (12) is formed” claim 13 in the translation);
wherein the first flap is hingedly coupled to the first collar portion and the second flap is hingedly coupled to the second collar portion (Figure 6A);
wherein each of the first and second flaps includes a first edge having the opposing pivot pins and a second edge, and wherein the counterweight proximate the second edge (“additional weight by a thickened, stiffened and / or the sealing surface (14,16) enlarging flap edge (12) is formed” claim 13 in the translation); 
wherein the stopping elements are configured to engage an outer surface of the first and second flaps when the first and second flaps are in a raised position (37);
wherein the stopping element defines a maximum opening angle of the first and second flaps, and wherein the maximum opening angle is less than 90° (Figure 6A).

    PNG
    media_image4.png
    600
    534
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    609
    531
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    683
    554
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    614
    558
    media_image7.png
    Greyscale

In view of Hann’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the damper arrangement as is taught in Hann, in the hood assembly disclosed by Yamada.
One would have been motivated to include the damper arrangement of Hann because Hann states “If an overpressure occurs, for example due to a wind load on a ventilation pipe system, to which the above-mentioned fan is connected, then the non-return valve is closed by the overpressure, thereby avoiding a backflowing airflow” (Paragraph [0002] of the translation). Therefore, including the structure of Hann will prevent the return of noxious fumes.

Yamada, as modified by Hann, does not disclose: 
the first collar portion defining first grooves; 
the opposing pivot pins extending from abutment elements and disposed within opposing slots, wherein the abutment elements have a greater thickness than the opposing pivot pins; or
the second collar portion defining second grooves, wherein the first grooves mate with the second grooves to form the opposing slots, the stopping elements configured as internal protuberances extending into an outlet of the suction device.

However, Twito teaches: 
the first collar portion defining first grooves; 
the opposing pivot pins disposed within opposing slots; and
the second collar portion defining second grooves, wherein the first grooves mate with the second grooves to form the opposing slots (“each axial edge 32, 34 of the half hollow cylinder 36 is provided with two pairs of in-lie male 40 and female 42 interconnection elements separated by half of bearing 12 for the damper plate hinge shaft 16” paragraph [0035]).

    PNG
    media_image8.png
    390
    449
    media_image8.png
    Greyscale

In view of Twito’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the two-piece collar member as is taught in Twito, in the hood assembly as presently modified.
One would have been motivated to include the two-piece collar member of Twito because Twito states “the design of the housing providing manufacturing and installation advantages” (paragraph [0002]). Therefore, including the split collar configuration of Twito will be advantageous to manufacturing and installation.

Yamada, as modified by Hann and Twito, does not disclose: 
the stopping elements configured as internal protuberances extending into an outlet of the suction device; or 
the opposing pivot pins extending from abutment elements, wherein the abutment elements have a greater thickness than the opposing pivot pins.

However, Artwick teaches the stopping elements configured as internal protuberances extending into an outlet of the suction device (108).

    PNG
    media_image9.png
    386
    570
    media_image9.png
    Greyscale

The court has held that the reversal of parts is an indicia of obviousness (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1995)). In that case prior art disclosed a clock fixed to a stationary steering wheel column of an automobile while the gear for winding the clock moves with the steering wheel. The court found mere reversal of such movement, so the clock moves with the wheel, was an obvious modification. Hann discloses a stopping element on the collar wherein a protrusion of the flap meets the stopping element and limits the angular movement of the flap. The claim requires, and Artwick teaches, a protruding stopping element which the flap is to meet to limit the angular movement thereof. This is a reversal of which element protrudes to meet the other to limit angular movement of the flap and is therefore an obvious modification.

Yamada, as modified by Hann, Twito, and Artwick, does not disclose the opposing pivot pins extending from abutment elements, wherein the abutment elements have a greater thickness than the opposing pivot pins.

However, Reuter teaches the opposing pivot pins extending from abutment elements, wherein the abutment elements have a greater thickness than the opposing pivot pins (“two elongated toothed bodies 44 and 46. The toothed bodies 44 and 46 extend along adjacent edges of the flaps 32 and 34, respectively. Toothed body 44 is attached to flap 32. Toothed body 46 is attached to flap 34. As can best be seen from FIG. 4, the toothed bodies 44 and 46 have tooothings 48 and 50 with longitudinally extending teeth. The reference circle of each of these toothings 48 and 50 is curved about the pivot axis of the associated flap 32 or 34” column 4, line 23).

    PNG
    media_image10.png
    280
    455
    media_image10.png
    Greyscale

In view of Reuter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the abutments as is taught in Reuter, in the hood assembly as presently modified.
One would have been motivated to include the abutments of Reuter because Reuter states “In this way not only rotary movement of the two flaps 32 and 34 in always opposite direction is ensured, which causes symmetry of the flap assembly and correspondingly symmetric distribution of the air flow” (column 4, line 33). Therefore, including the abutments will improve flow symmetry in the hood as presently modified.

Regarding claim 3, Yamada, as modified by Hann, Twito, Artwick, and Reuter, discloses the hood assembly of claim 1, wherein the suction device includes a motor (“a drive motor 31” column 2, line 41 of Yamada) and an impeller (“a pair of sirocco fans 33” column 2, line 45 of Yamada).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Hann, in view of Twito, in view of Artwick, in view of Reuter, and further in view of Feld (US 20130167826 A1), hereinafter Feld.

Regarding claim 4, Yamada, as modified by Hann, Twito, Artwick, and Reuter, discloses the hood assembly of claim 3.

Yamada, as modified by Hann, Twito, Artwick, and Reuter, does not disclose wherein the suction device defines a grid proximate the impeller.

However, Feld teaches wherein the suction device defines a grid proximate the impeller (“There is an inlet screen 20 that prevents physical objects from going into the blower 10” paragraph [0020]). 

    PNG
    media_image11.png
    537
    664
    media_image11.png
    Greyscale

In view of Feld’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the suction device defines a grid proximate the impeller as is taught in Feld, in the hood assembly disclosed by Yamada.
One would have been motivated to include wherein the suction device defines a grid proximate the impeller because Feld states “There is an inlet screen 20 that prevents physical objects from going into the blower 10” (paragraph [0020]). Therefore, including the grid will prevent damage to the impeller.

Claims 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Hann, in view of Twito, in view of Sullivan (US 5141397 A), hereinafter Sullivan, in view of Shirahama (WO 2007145085 A1), hereinafter Shirahama, and further in view of Bush (GB 1076671 A), hereinafter Bush.

Regarding claims 8-13, and 15, Yamada discloses a suction device for a hood, comprising a volute (Figure 5).

Yamada does not disclose:
wherein the volute comprises: 
a first volute shell having a first collar portion that defines a pair of first grooves; 
a second volute shell having a second collar portion that defines a pair of second grooves, wherein each of the pair of first grooves mate with one of the pair of second grooves to form first and second slots; 
a first flap having a first pair of abutment elements and a pair of first pivot pins along an inner edge, wherein the first flap defines a curvature and the inner edge is bowed between the pair of first pivot pins; 
a second flap having a pair of second abutment elements and a pair of second pivot pins along an inner edge, wherein the second flap defines a curvature and the inner edge is bowed between the pair of second pivot pins, and wherein each of the first and second slots houses one of the pair of first pivot pins and one of the pair of second pivot pins, wherein an engagement between the pair of first abutment elements and the pair of second abutment elements is configured to retain the first pivot pins and the second pins at opposing outer edges of the first and second slots and fix rotational axes of the first and second flaps, respectively;
wherein the first collar portion defines a first abutment feature and the second collar portion defines a second abutment feature, and wherein the first and second flaps are disposed on the first and second abutment features when the first and second flaps are in lowered positions;
wherein each of the first and second flaps includes the inner edge and the outer edge, and wherein each of the outer edges includes a counterweight; 
wherein at least one of the first and second collar portions defines a stopping element configured to engage the first and second flaps when the first and second flaps are in a raised position; 
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements engages the pair of second abutment elements as the first and second flaps rotate between raised and lowered positions; or 
wherein each of the pairs of first and second abutment elements define gears, and wherein the gears of the pair of first abutment elements engage the gears of the pair of second abutment elements.

However, Hann teaches: 
a first flap (6) having a pair of first pivot pins along an inner edge (33); 
a second flap (7) having a pair of second pivot pins along an inner edge (34), retaining the first pivot pins and the second pins at opposing outer edges of the first and second openings and fix rotational axes of the first and second flaps, respectively (Figure 6A);
wherein a first collar portion defines a first abutment feature and a second collar portion defines a second abutment feature, and wherein the first and second flaps are disposed on the first and second abutment features when the first and second flaps are in lowered positions (“the wall 18 of the air path 4 is provided with an open-edged recess 27, wherein the recess base 28 forms a stop 29” paragraph [0020] of the translation);
wherein each of the first and second flaps includes a first edge and a second edge (Figure 7), and wherein each of the second edges includes a counterweight (“additional weight by a thickened, stiffened and / or the sealing surface (14,16) enlarging flap edge (12) is formed” claim 13 in the translation); and
wherein at least one of a first and second collar portions defines a stopping element configured to engage the first and second flaps when the first and second flaps are in a raised position (38). 

In view of Hann’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the damper arrangement as is taught in Hann, in the suction device disclosed by Yamada.
One would have been motivated to include the damper arrangement taught by Hann because Hann states “If an overpressure occurs, for example due to a wind load on a ventilation pipe system, to which the above-mentioned fan is connected, then the non-return valve is closed by the overpressure, thereby avoiding a backflowing airflow” (Paragraph [0002] of the translation). Therefore, including the structure of Hann will prevent the return of noxious fumes.

Yamada, as modified by Hann, does not disclose: 
the first flap having a pair of abutment elements;
the second flap having a pair of abutment elements;
wherein the first flap defines a curvature and the inner edge is bowed between the pair of first pivot pins;
wherein the second flap defines a curvature and the inner edge is bowed between the pair of second pivot pins, and engagement between the pair of first abutment elements and the pair of second abutment elements;
a first volute shell having a first collar portion that defines a pair of first grooves; 
a second volute shell having a second collar portion that defines a pair of second grooves, wherein each of the pair of first grooves mate with one of the pair of second grooves to form first and second slots; 
wherein each of the first and second slots houses one of the pair of first pivot pins and one of the pair of second pivot pins;  
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins;
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements engages the pair of second abutment elements as the first and second flaps rotate between raised and lowered positions; or 
wherein each of the pairs of first and second abutment elements define gears, and wherein the gears of the pair of first abutment elements engage the gears of the pair of second abutment elements.

However, Twito teaches: 
a first collar portion that defines a pair of first grooves (12);
a second collar portion that defines a par of second grooves, wherein each of the pair of the first grooves mate with one of the pair of second groves to form first and second slots; and
wherein each of the first and second slots houses one of the first pivot pins and one of the second pivot pins (“each axial edge 32, 34 of the half hollow cylinder 36 is provided with two pairs of in-lie male 40 and female 42 interconnection elements separated by half of bearing 12 for the damper plate hinge shaft 16” paragraph [0035]).

In view of Twito’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a first collar portion that defines a pair of first grooves;
a second collar portion that defines a par of second grooves, wherein each of the pair of the first grooves mate with one of the pair of second groves to form first and second slots; and
wherein each of the first and second slots houses one of the first pivot pins and one of the second pivot pins as is taught in Twito, in the suction device as presently modified.
One would have been motivated to include: 
a first collar portion that defines a pair of first grooves;
a second collar portion that defines a par of second grooves, wherein each of the pair of the first grooves mate with one of the pair of second groves to form first and second slots; and
wherein each of the first and second slots houses one of the first pivot pins and one of the second pivot pins because Twito states “the design of the housing providing manufacturing and installation advantages” (paragraph [0002]). Therefore, including the split collar configuration of Twito will be advantageous to manufacturing and instillation.

Yamada, as modified by Hann and Twito, does not disclose: 
the first flap having a pair of abutment elements;
the second flap having a pair of abutment elements;
wherein the first flap defines a curvature and the inner edge is bowed between the pair of first pivot pins;
wherein the second flap defines a curvature and the inner edge is bowed between the pair of second pivot pins, and engagement between the pair of first abutment elements and the pair of second abutment elements;
a first volute shell having a first collar portion; 
a second volute shell having a second collar portion; 
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements engages the pair of second abutment elements as the first and second flaps rotate between raised and lowered positions; or 
wherein each of the pairs of first and second abutment elements define gears, and wherein the gears of the pair of first abutment elements engage the gears of the pair of second abutment elements.

However, Sullivan teaches wherein the volute comprises: 
a first volute shell having a first collar portion; and
a second volute shell having a second collar portion (“The volute housing 10 includes a volute peripheral wall 60 defined by a volute peripheral wall portion 61 of the volute housing half or part 11 and a volute peripheral wall portion 62 of the volute housing part 12” column 4, line 67).

In view of Sullivan’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the volute comprises: 
a first volute shell having a first collar portion; or
a second volute shell having a second collar portion as is taught in Sullivan, in the suction device as presently modified.
One would have been motivated to include wherein the volute comprises: 
a first volute shell having a first collar portion; or
a second volute shell having a second collar portion because Sullivan states “In further accordance with the present invention the housing body is preferably constructed from a pair of housing parts joined to each other along a radial plane generally normal to the coincident axis and between the sidewalls. Thus, the two housing parts can be rapidly interconnected to each other, preferably by cooperative male and female fasteners” (column 2, line 50). Therefore, including the split volute of Sullivan will simplify assembly.

Yamada, as modified by Hann, Twito, and Sullivan, does not disclose: 
the first flap having a pair of abutment elements;
the second flap having a pair of abutment elements;
wherein the first flap defines a curvature and the inner edge is bowed between the pair of first pivot pins; 
wherein the second flap defines a curvature and the inner edge is bowed between the pair of second pivot pins, and engagement between the pair of first abutment elements and the pair of second abutment elements; 
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements engages the pair of second abutment elements as the first and second flaps rotate between raised and lowered positions; or 
wherein each of the pairs of first and second abutment elements define gears, and wherein the gears of the pair of first abutment elements engage the gears of the pair of second abutment elements.

However, Shirahama teaches wherein the flap defines a curvature and the edge is bowed between the pair of pivot pins.

    PNG
    media_image12.png
    394
    524
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    398
    508
    media_image13.png
    Greyscale

In view of Shirahama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the flap defines a curvature and the edge is bowed between the pair of pivot pins as is taught in Shirahama, in the suction device as presently modified.
One would have been motivated to include wherein the flap defines a curvature and the edge is bowed between the pair of pivot pins because Shirahama states “according to the present invention, it is possible to provide a shutter mechanism capable of suppressing noise and vibration due to resistance to fluid and turbulence of flow” (paragraph [0020] of the translation). Therefore, including flaps with a curvature will reduce resistance to flow, noise and vibration. The examiner notes that Shirahama teaches curvature of a single flap, however the modification is being applied to a system possessing two mirrored flaps. 

Yamada, as modified by Hann, Twito, Sullivan, and Shirahama, does not disclose: 
the first flap having a pair of abutment elements;
the second flap having a pair of abutment elements, and engagement between the pair of first abutment elements and the pair of second abutment elements; 
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements engages the pair of second abutment elements as the first and second flaps rotate between raised and lowered positions; or 
wherein each of the pairs of first and second abutment elements define gears, and wherein the gears of the pair of first abutment elements engage the gears of the pair of second abutment elements.

However, Bush teaches: 
the first flap having at least one abutment element;
the second flap having at least one abutment element, and engagement between the at least one first abutment element and the at least one second abutment element; and
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements extend from the pair of first pivot pins, and wherein the pair of second abutment elements extend from the pair of second pivot pins; 
wherein the pair of first abutment elements engages the pair of second abutment elements as the first and second flaps rotate between raised and lowered positions; or 
wherein each of the pairs of first and second abutment elements define gears, and wherein the gears of the pair of first abutment elements engage the gears of the pair of second abutment elements (“the valve shown comprises two flaps 1 each mounted on a separate shaft 2 and mechanically interlocked together by means of meshing toothed segments 3 fixed to the gaps and disposed within the casing 4” page 2, line 2).

    PNG
    media_image14.png
    285
    636
    media_image14.png
    Greyscale

In view of Bush’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the abutment elements as is taught in Bush, in the suction device as presently modified.
One would have been motivated to include the abutment elements of Bush because Bush states “both flaps can only move simultaneously and by an equal amount irrespective of uneven pressure distributions” (page 2, line13) and “By this means the forces which make the flaps oscillate tend to be self cancelling” (page 2, line 29). Therefore, including the features of Bush will promote even flow and reduce flutter.

The examiner notes that Bush does not explicitly disclose that there are pairs of abutment elements (i.e. two for each flap). However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the provision of additional abutment elements will lead to a more robust gear mesh.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Hann, in view of Twito, in view of Sullivan, in view of Shirahama, in view of Bush, and further in view of Farrow (GB 1079011 A), hereinafter Farrow.

Regarding claim 14, Yamada, as modified by Hann, Twito, Sullivan, Shirahama, and Bush, discloses the suction device of claim 13. 

Yamada, as modified by Hann, Twito, Sullivan, Shirahama, and Bush, does not disclose wherein the counterweights are offset from one another. 

However, Farrow teaches wherein the counterweights are offset from one another (Figure 2, elements 17).

    PNG
    media_image15.png
    508
    474
    media_image15.png
    Greyscale

In view of Farrow’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the counterweights are offset from one another as is taught in Farrow, in the suction device as presently modified.
One would have been motivated to include wherein the counterweights are offset from one another because the counterbalancing weights will not contact or interfere with one another if they are in an offset configuration.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hann, in view of Twito, in view of Gerdts (GB 1563487 A), hereinafter Gerdts, and further in view of Shirahama.

Regarding claims 16 and 20, Hann discloses a suction device, comprising: 
a first collar portion (The portion of 18 containing pin 33); 
a second collar portion (The portion of 18 containing pin 34); 
a first flap (6) having a first pivot pin (33); and 
a second flap (7) having a second pivot pin (34), wherein the first and second pivot pins are disposed within the opening at the outer edges thereof, retaining the first pivot pins spaced from the second pins at the outer edges of the openings as the first flap and the second flap rotate (Figures 6A and 6B), and wherein each of the first flap and the second flap include a counterweight on an outer surface thereof (“additional weight by a thickened, stiffened and / or the sealing surface (14,16) enlarging flap edge (12) is formed” claim 13 in the translation), 
wherein the first and second pivot pins are disposed within the first and second collar portions (Figure 6A).

Hann does not disclose:
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; 
the first flap having a bowed inner edge, wherein the first flap defines a first abutment element at each opposing junction between the bowed inner edge and an outer edge, wherein the first pivot pin extends from each first abutment elements, the first pivot pins having a thickness less than the first abutment elements;
the second flap having a bowed inner edge, wherein the second flap defines a second abutment element at each opposing junction between the bowed inner edge and an outer edge, wherein the second pivot pin extends from each second abutment element, the second pivot pins having a thickness less than the second abutment elements, wherein the first abutment elements are configured to engage the second abutment elements; 
wherein the first and second abutment features are cylindrical and are configured to engage one another within an outlet defined by the first and second collar portions as the first and second flaps rotate between raised and lowered positions; or
wherein each of the first and second flaps defines the bowed edge having the first and second pivot pins and defines a curvature.

However, Twito teaches:
the first collar portion defining a first groove; 
the second collar portion defining a second groove, wherein the first and second grooves mate to form an elongated slot; and
wherein the first and second pivot pins are disposed within the elongated slot (“each axial edge 32, 34 of the half hollow cylinder 36 is provided with two pairs of in-lie male 40 and female 42 interconnection elements separated by half of bearing 12 for the damper plate hinge shaft 16” paragraph [0035]).

In view of Twito’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the split collar arrangement as is taught in Twito, in the suction device of Hann.
One would have been motivated to include the split collar arrangement of Twito because Twito states “the design of the housing providing manufacturing and installation advantages” (paragraph [0002]). Therefore, including the split collar configuration of Twito will be advantageous to manufacturing and instillation.

Hann, as modified by Twito, does not disclose:
the first flap having a bowed inner edge, wherein the first flap defines a first abutment element at each opposing junction between the bowed inner edge and an outer edge, wherein the first pivot pin extends from each first abutment elements, the first pivot pins having a thickness less than the first abutment elements;
the second flap having a bowed inner edge, wherein the second flap defines a second abutment element at each opposing junction between the bowed inner edge and an outer edge, wherein the second pivot pin extends from each second abutment element, the second pivot pins having a thickness less than the second abutment elements, wherein the first abutment elements are configured to engage the second abutment elements; 
wherein the first and second abutment features are cylindrical and are configured to engage one another within an outlet defined by the first and second collar portions as the first and second flaps rotate between raised and lowered positions; or
wherein each of the first and second flaps defines the bowed edge having the first and second pivot pins and defines a curvature. 

However, Reuter teaches: 
wherein the first flap defines a first abutment element at each opposing junction between the inner edge and an outer edge, wherein the first pivot pin extends from each first abutment elements, the first pivot pins having a thickness less than the first abutment elements;
wherein the second flap defines a second abutment element at each opposing junction between the inner edge and an outer edge, wherein the second pivot pin extends from each second abutment element, the second pivot pins having a thickness less than the second abutment elements, wherein the first abutment elements are configured to engage the second abutment elements (“two elongated toothed bodies 44 and 46. The toothed bodies 44 and 46 extend along adjacent edges of the flaps 32 and 34, respectively. Toothed body 44 is attached to flap 32. Toothed body 46 is attached to flap 34. As can best be seen from FIG. 4, the toothed bodies 44 and 46 have tooothings 48 and 50 with longitudinally extending teeth. The reference circle of each of these toothings 48 and 50 is curved about the pivot axis of the associated flap 32 or 34” column 4, line 23).

In view of Reuter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the abutments as is taught in Reuter, in the hood assembly as presently modified.
One would have been motivated to include the abutments of Reuter because Reuter states “In this way not only rotary movement of the two flaps 32 and 34 in always opposite direction is ensured, which causes symmetry of the flap assembly and correspondingly symmetric distribution of the air flow” (column 4, line 33). Therefore, including the abutments will improve flow symmetry in the hood as presently modified.

Hann, as modified by Twito and Reuter, does not disclose:
the first flap having a bowed inner edge;  
the second flap having a bowed inner edge; or 
wherein each of the first and second flaps defines the bowed edge having the first and second pivot pins and defines a curvature

However, Shirahama teaches wherein the flap defines a curvature and the edge is bowed between the pair of pivot pins.

In view of Shirahama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the flap defines a curvature and the edge is bowed between the pair of pivot pins as is taught in Shirahama, in the suction device as presently modified.
One would have been motivated to include wherein the flap defines a curvature and the edge is bowed between the pair of pivot pins because Shirahama states “according to the present invention, it is possible to provide a shutter mechanism capable of suppressing noise and vibration due to resistance to fluid and turbulence of flow” (paragraph [0020] of the translation). Therefore, including flaps with a curvature will reduce resistance to flow, noise and vibration. The examiner notes that Shirahama teaches curvature of a single flap, however the modification is being applied to a system possessing two mirrored flaps.

Regarding claim 18, Hann, as modified by Twito, Reuter, and Shirahama, discloses the suction device of claim 16, wherein each of the first and second flaps includes the counterweight along the outer edge and space from the first and second pivot pins, respectively (“additional weight by a thickened, stiffened and / or the sealing surface (14,16) enlarging flap edge (12) is formed” claim 13 in the translation).

Regarding claim 19, Hann, as modified by Twito, Reuter, and Shirahama, discloses the suction device of claim 16, wherein each of the first and second abutment elements are configured to engage one another within an outlet defined by the first and second collar portions (By the modifications of Twito and Reuter).

Hann, as modified by Twito, Reuter, and Shirahama, does not disclose wherein each of the first and second abutment elements are cylindrical. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the cylindrical. On the contrary, the applicant states “The abutment elements 503 and 504 are configured to create a shape fitting with the respective abutment elements of the other flap, being advantageously shaped like a cylindrical sector” and “In one possible variant of the invention, the abutment elements 503 and 504 may comprise abutment surfaces having gear-like profiles with respective pluralities of meshable teeth” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the abutment elements to be cylindrical.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hann, in view of Twito, in view of Reuter, in view of Shirahama, and further in view of Artwick.

Regarding claim 17, Hann, as modified by Twito, Reuter, and Shirahama, discloses the suction device of claim 16, wherein each of the first and second collar portions define a pair of stopping element portions that mate to form stopping elements extending from a top edge of the first and second collar portions, respectively (Elements 38 from each half of the collar portions which have been modified to be separate by Twito). 

Hann, as modified by Twito, Reuter, and Shirahama, does not disclose the pair of stopping elements extending toward one another.

However, Artwick teaches pair of stopping elements extending toward one another (108).

    PNG
    media_image9.png
    386
    570
    media_image9.png
    Greyscale

The court has held that the reversal of parts is an indicia of obviousness (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1995)). In that case prior art disclosed a clock fixed to a stationary steering wheel column of an automobile while the gear for winding the clock moves with the steering wheel. The court found mere reversal of such movement, so the clock moves with the wheel, was an obvious modification. Hann discloses a stopping element on the collar wherein a protrusion of the flap meets the stopping element and limits the angular movement of the flap. The claim requires, and Artwick teaches, a protruding stopping element which the flap is to meet to limit the angular movement thereof. This is a reversal of which element protrudes to meet the other to limit angular movement of the flap and is therefore an obvious modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Towns (GB 1316084 A) elements 107

    PNG
    media_image16.png
    343
    554
    media_image16.png
    Greyscale

Mazur (US 4996793 A) “a semicylindrical notch 70 (identical to notch 56) which encloses and secures the upper portion of the bearing surface 62” column 6, line 49

    PNG
    media_image17.png
    845
    463
    media_image17.png
    Greyscale

Colliver (US 4599042 A)

    PNG
    media_image18.png
    443
    712
    media_image18.png
    Greyscale

Stoetzel (DE 10151584 A1) 

    PNG
    media_image19.png
    508
    579
    media_image19.png
    Greyscale


Liimatta (US 8342148 B2) 

    PNG
    media_image20.png
    694
    578
    media_image20.png
    Greyscale

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762